PROSPECTUS SUPPLEMENT Filed Pursuant to Rule 424(b)(5) (To Prospectus dated October 21, 2008) Registration No.333-148342 XOMA Ltd. 16,295,996 Common Shares Pursuant to this prospectus supplement and the accompanying prospectus, we are offering 16,295,996 common shares to Azimuth Opportunity Ltd., or Azimuth, pursuant to our Common Share Purchase Agreement, dated October 21, 2008, with Azimuth, at a price of approximately $0.7639 per share. The total purchase price for the shares is $12,447,868.
